DETAILED ACTION

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
 	First of all, Applicants timely filed a terminal disclaimer, on 09/12/2021, to overcome the double patenting rejection of claims 1-20 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1- of U.S. Patent No. 10,750,010  in compliance with 37 CFR 1.321.   Said double patenting rejections were raised in the previous Non-Final Office Action mailed 08/04/2021.  Therefore, claims 1-20 are allowed with the reasons set forth above.
Second, the Applicants’ invention is drawn to an apparatus and a method of authenticating and verifying a call via a service provider code (SPC). The SPC represents a unique identifier for a network provider and is crossed-reference to network identifiers as an added measure to ensure proper authentication. The SPC is assigned to a service provider and updated by recipient call networks (carriers) to ensure a telephone number matches a network identifier and the network identifier matches the SPC. The apparatus and method also contain service provider network identifiers (SPIDs) or operating company number (OCN) associated with the SPCs which are stored in a mapping table. When a call origination party places a call to a call recipient party, a telephone number associated with the calling device is extracted from a receiving call message; querying a verification table for the calling device telephone 
 	There are references which teach systems and methods for controlling and routing for VoIP calls or sessions across a telecommunications network. The systems and methods verifying network identifiers and service network identifiers (service provider codes) associated with services subscribed by calling parties which were sent in their service requests or SIP INVITE messages. Such systems and methods can be found in references Fiorentino (US 2013/0163736). However, none of them, singly or in combination, clearly teach or fairly suggest a combination of the features, particular the bold and underlined portions, as recited and connected in each of the independent claims 1, 8 and 15, as repeatedly stated as followings:

	1. 	A method comprising: 
identifying a calling device telephone number of a call message and a corresponding service provider network identifier from a verification table; 
querying a mapping table for the service provider network identifier; and
identifying whether a match between the service provider network identifier and a service provider code exists as an entry in the mapping table.

8. 	An apparatus comprising: 
a processor configured to 

query a mapping table for the service provider network identifier; and 
 	identify whether a match between the service provider network identifier and a service provider code exists as an entry in the mapping table.

 	15.  	A non-transitory computer readable storage medium configured to store
instructions that when executed cause a processor to perform: 
	identifying a calling device telephone number of a call message and a corresponding service provider network identifier from the verification table; 
querying a mapping table for the service provider network identifier; and
identifying whether a match between the service provider network identifier and a service provider code exists as an entry in the mapping table.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH TIEU whose telephone number is (571)272-7510. The examiner can normally be reached on 9-5. The Examiner’s fax number is (571) 273-7510 and E-mail address: BINH.TIEU@USPTO.GOV.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S. TSANG can be reached on (571) 272-7547.
Any response to this action should be mailed or handed carry deliveries to:

				Commissioner of Patents and Trademarks                         		
401 Dulany Street
 				Alexandria, VA 22314

		Or faxed to: (571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (FAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the FAIR system, see http://pair-direct.uspto.gov.  If you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Binh Kien Tieu/Primary Examiner, Art Unit 2653                                                                                                                                                                                                                                                                                                                                                                                                                						
						
Date: November 2021